DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5, 7, 9, 14, 16, 18 are objected to because of the following informalities:

For claim 5:
In line 2, expand acronym “BSS”, and enclose the acronym by parenthesis.

For claims 7, 9, 14, 16, and 18:
These claims are also objected as applied to claim 5.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-14, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Abraham et al. (US Patent Application Publication No. 2014/0254513).

Regarding claim 1, Abraham teaches an access control method implemented by a first functional entity on a [multi-access point (MAP)] network (any of the devices or stations in Figs. 1 and 12 are configurable to act as a principal entity within the network [Paragraph 126]), wherein the method comprises:
obtaining control information indicating a second functional entity on the [MAP] network to perform a related operation based on the control information (control information is generated and communicated from one entity to a neighbor station [Paragraphs 106, 109, 114, 127]); and
sending a control message to the second functional entity, wherein the control message comprises one or more first type-length-value (TLV) messages comprising the control information (the control message comprises TLV with the control information [Paragraphs 90, 94, 95, 107]).
Although not explicitly recited the term multi-access point (MAP), it is disclosed and illustrated the implementation and distribution of various types of WLANS comprising APs and STAs [Paragraphs 31-33].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to recognize that the disclosed network is a MAP network (as taught by Abraham) for the purpose of reaching all mobile devices in a network.

Regarding claim 2, Abraham further teaches the method of claim 1, wherein the first TLV messages comprise a first message indicating the second functional entity to report a network performance parameter, wherein the first message comprises identification information of the network performance parameter, and wherein the identification information of the network performance parameter indicates the network performance parameter to be reported (Fig. 4 illustrates several parameters that can be communicated during the transmission of a control message from an entity to another, such as MAC, BSS, power constraints, frequency selections, and robust security network parameters [Paragraph 67]. Additionally, said parameters comprise identifiers of the entity transmitting/receiving the parameters [Paragraphs 52-53]. Hence, a person having ordinary skills in the art would recognize that these parameters are being transmitted in the TLV fields to make the other entity report about these parameters such as the service identifier 910 of TLV in Fig. 9 [Paragraphs 95, 106, 107]).

Regarding claim 3, Abraham further teaches the method of claim 2, wherein the first message further comprises at least one of message type information, message length information, information about a target basic service set (BSS), information about a data transmission type, a reporting interval, a message validity period, information about a quantity of third functional entities, or identification information of a third functional entity associated with the target BSS (message comprising BSS [Paragraph 52]).

Regarding claim 4, Abraham further teaches the method of claim 1, further comprising receiving a response message from the second functional entity, wherein the response message comprises one or more second TLV messages comprising information about a network performance parameter (Fig. 4 illustrates several parameters that can be communicated during the transmission of a control message from an entity to another, such as MAC, BSS, power constraints, frequency selections, and robust security network parameters [Paragraph 67]. Additionally, said parameters comprise identifiers of the entity transmitting/receiving the parameters [Paragraphs 52-53]. Hence, a person having ordinary skills in the art would recognize that these parameters are being transmitted in the TLV fields to make the other entity report about these parameters such as the service identifier 910 of TLV in Fig. 9 [Paragraphs 95, 106, 107]).

Regarding claim 5, Abraham further teaches the method of claim 4, wherein the second TLV messages further comprise at least one of message type information, message length information, information about a target BSS, information about a data transmission type, information about a quantity of third functional entities, or identification information of a third functional entity associated with the target BSS (message comprising BSS [Paragraph 52]).

Regarding claim 8, Abraham further teaches the method of claim 1, wherein the first TLV messages comprise a third message indicating the second functional entity to configure an access parameter, and wherein the third message comprises configuration information of the access parameter (Fig. 4 illustrates several parameters that can be communicated during the transmission of a control message from an entity to another, such as MAC [Paragraphs 52-53]).

Regarding claim 9, Abraham further teaches the method of claim 8, wherein the third message further comprises at least one of message type information, message length information, information about a target BSS, information about a quantity of third functional entities, or identification information of a third functional entity associated with the target BSS (message comprising BSS [Paragraph 52]).

Regarding claims 10-14, 17-18, these claims are rejected as applied to claims 1-5, 8-9.

Regarding claims 19-20, these claims are rejected as applied to claim 1.

Claims 6-7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Abraham et al. (US Patent Application Publication No. 2014/0254513) in view of Sankar et al. (US Patent Application Publication No. 2017/0111826).

Regarding claim 6, Abraham teaches all the limitations recited in claim 1.
wherein the first TLV messages comprise a second message indicating the second functional entity to configure a mapping relationship between a differentiated service code point (DSCP) and a user priority (UP), and wherein the second message comprises information about the mapping relationship between the DSCP and the UP.
Sankar teaches, in a similar field of endeavor of communication systems, the following:
wherein the first TLV messages comprise a second message indicating the second functional entity to configure a mapping relationship between a differentiated service code point (DSCP) and a user priority (UP), and wherein the second message comprises information about the mapping relationship between the DSCP and the UP (in the disclosed system, an access point maps a correlation between DSCP and UP. Hence, a person having ordinary skills in the art would recognize that the TLV would also comprise this mapping [Paragraphs 48, 62]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system (as taught by Abraham) by mapping DSCP and UP (as taught by Sankar) for the purpose of trusting networks (Sankar – Paragraph 4).

Regarding claim 7, Abraham further teaches the method of claim 6, wherein the second message further comprises at least one of message type information, message length information, information about a target BSS, information about a quantity of third functional entities, or identification information of a third functional entity associated with the target BSS (message comprising BSS [Paragraph 52]).

Regarding claims 15-16, these claims are rejected as applied to claims 6-7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708.  The examiner can normally be reached on 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

August 28, 2021
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633